DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/12/2019 and 4/23/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 12/12/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brunaux et al (US 20150333347 A1).
Regarding claim 1, Brunaux discloses a system (20) for inerting at least one volume (38, 40) (cargo bay, fuel tank) in an aircraft comprising at least one inert gas generator (10) (fuel cell), supplied with compressed air from a passenger cabin. Brunaux teaches a means for distributing (32, 42) (valve, feed line) the inert gas into the volume (38, 40) (cargo bay, fuel tank) to be rendered inert, connected to the inert gas generator (10). 
Brunaux teaches that the insert gas generator comprises a fuel cell (10) including an oxygen-depleted gas outlet connected to means for drying (46, 26) (cooler. Dryer) the gas [Abstract; Fig. 4, 5, 6; paragraph 0037-0060].
Regarding claim 2, Brunaux teaches that the means for drying comprise a heat exchanger [Fig. 5-6; paragraph 0041] or a cooler (46) [Fig. 5-6; paragraph 0013, 0072, 0082].
Regarding claim 3, Brunaux teaches that the means for drying comprise at least one air separation module (14) comprising a semi-permeable hollow fiber membrane bundle [paragraph 0037-0039].
.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunaux et al (US 20150333347 A1) as applied in claim 1 and further in view of DuBose (US 6013385 A).
Regarding claim 4, Brunaux remains silent about an enthalpy wheel for drying the inert gas. However, it is known in the art to utilize enthalpy wheel to in a fuel cell cathode exhaust to condense out the water from the exhaust stream and utilize the water to humidify the cathode inlet to the fuel cell as taught by DuBose. The use of an enthalpy wheel, has been found to provide very good performance and to minimize space and weight requirements. [Fig. 5; column 6, line 36 to column 7, line 5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing enthalpy wheel in order to have good performance and to minimize space and weight requirements.

12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunaux et al (US 20150333347 A1) as applied in claim 1 and further in view of Rheaume et al (US 20180050300 A1).
Regarding claim 6, Brunaux remains silent that the means for drying comprise one air/water separation membrane connected to the outlet of a heat exchanger. However, Rheaume teaches an on-board aircraft dried inert gas system comprising a fuel cell (102) as a gas generator producing an oxygen depleted air (114) passes through a heat exchanger condenser (118) and a membrane gas separator (104) for further removal of water or oxygen from the inert gas which is connected to the outlet of the heat exchanger condenser (118) [Fig. 6; paragraph 0032-0033]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing air/water separation membrane and heat exchanger together in order for efficient removal of air/water from the inert gas.

13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunaux et al (US 20150333347 A1) as applied in claim 5 and further in view of DuBose (US 6013385 A).
Regarding claim 7, Brunaux teaches that the means for drying comprise two successive drying devices such as a cooler (46)(heat exchanger) and a dryer (26) [Fig. 5] but remains silent about an enthalpy wheel for drying the inert gas. However, it is known in the art to utilize enthalpy wheel to in a fuel cell cathode exhaust to condense out the water from the exhaust stream and utilize the water to humidify the cathode inlet to the fuel cell as taught by DuBose. The use of an enthalpy wheel, has been found to provide very good performance and to minimize space and weight requirements. [Fig. 5; column 6, line 36 to column 7, line 5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing enthalpy wheel in order to have good performance for efficient removal of air/water from the inert gas and to minimize space and weight requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723